Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered May 5, 1989, con*570victing defendant of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree and sentencing him to concurrent indeterminate terms of imprisonment of 7 to 14 years and AVi to 9 years, unanimously affirmed.
Several hours after selling two vials of crack to an undercover officer, defendant was arrested and found in possession of seven additional vials of crack. He also possessed $86, which included some of the "buy money”. Defendant testified that the crack he possessed was for his personal use, and that the cash was the change he had received from the person who sold him the drugs.
Defendant was not deprived of a fair trial because the currency was introduced into evidence. Though defendant was charged with only one sale, the money was admissible on the question of defendant’s intent to sell. (People v Milom, 75 AD2d 68.) Moreover, the court advised the jury that the money was only to be considered in determining defendant’s guilt on the possession count.
We have examined defendant’s remaining arguments and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Wallach, Asch and Smith, JJ.